Case 8:21-cv-00541-CEH-SPF Document 20 Filed 03/22/21 Page 1 of 1 PageID 655




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

v.                                                   Case No: 8:21-cv-541-CEH-SPF

UNITED STATES OF AMERICA, et
al.,

      Defendants.
___________________________________/

                                     ORDER

      This cause comes before the Court on the Court’s Order to Show Cause, entered

on March 15, 2021 (Doc. 16). On March 16, 2021, Plaintiff, State of Florida, filed a

Response to the Order to Show Cause (Doc. 17). Upon review of Plaintiff’s Response,

the Court accepts Florida’s Response to the Court’s Order to Show Cause and finds

that venue in the Middle District of Florida, Tampa Division, has been sufficiently

alleged. Accordingly, the Court will take no further action on the Order to Show Cause

and it is DISCHARGED.

      DONE AND ORDERED in Tampa, Florida on March 22, 2021.




COPIES TO:
COUNSEL OF RECORD AND UNREPRESENTED PARTIES, IF ANY
